COATS, Judge,
concurring.
The conduct involved in this case appears to me to be particularly serious. Kimbrell shot the victim, sixty-three-year-old Wilho Kuoppala, several times with a shotgun from a distance of about thirty-five feet. Kimbrell shot Kuoppala from ambush in the dark after Kuoppala stepped outside his *623residence to see why his dog was barking. The attack on Kuoppala was totally unprovoked. I have little difficulty concluding that this conduct is “among the most serious conduct included in the definition of the offense.” AS 12.55.155(c)(10). This aggravating factor alone in this case would seem to justify a sentence in excess of the presumptive sentence that would be given to a second or third offender. It would also seem to justify giving a sentence in excess of the six-year presumptive sentence which Kimbrell could have received if he had been convicted of a class A felony where he “used a firearm or caused serious physical injury during the commission of the offense.” AS 12.55.125(c)(1). Therefore, I do not believe the sentence imposed in this case was clearly mistaken. However, because this court has decided several cases interpreting the criminal code sentencing provisions since the sentencing in this case, and because the sentence for this first felony offender is in excess of the presumptive sentence for second and third offenders under the criminal code, I believe it is appropriate to remand this case for consideration in light of those factors.